          CASE 0:18-cr-00150-DWF-HB Doc. 263 Filed 10/26/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                       District Court File No. 18-150 (10 (DWF/HB)

UNITED STATES OF AMERICA,                         )      ADDITIONAL
                                                  )      PROPOSED VOIR DIRE
         Plaintiff,                               )      QUESTION OF THE
                                                  )      UNITED STATES
         vs.                                      )
                                                  )
(01)     MICHAEL HARI,                            )
                                                  )
         Defendant.                               )


         On September 29, 2020 the government proposed questions for the Court to use in

its examination of the venire of prospective jurors. (CM/ECF Docket No. 228). In addition

to those questions, the government also requests that the Court ask the venire the following

question:

40.      Some of the evidence in this case may involve allegations of violence and attempted

violence directed against abortion providers. Even if you disagree with abortion being

legal, do you consider it acceptable to use violence against abortion providers?

Dated:                                                   Respectfully Submitted,

                                                         ERICA H. MacDONALD
                                                         United States Attorney

                                                         s/     John Docherty

                                                         BY: JOHN DOCHERTY
                                                         Assistant United States Attorney

                                                         ALLISON KIM ETHEN
                                                         TIMOTHY C. RANK
                                                         Assistant United States Attorneys
